                                          Case 3:18-cv-03640-JSC Document 27 Filed 12/22/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY B.,                                          Case No. 18-cv-03640-JSC
                                                          Plaintiff,
                                   8
                                                                                              ORDER RE: PLAINTIFF'S MOTION
                                                    v.                                        FOR ATTORNEY'S FEES
                                   9

                                  10     NANCY A. BERRYHILL,                                  Re: Dkt. No. 26
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff’s counsel, Katherine Siegfried, moves for attorney’s fees pursuant to 42 U.S.C. §

                                  14   406(b) for representing Plaintiff in his successful appeal of the Commissioner of the Social

                                  15   Security Administration’s (“Commissioner’s”) denial of social security disability benefits. (Dkt.

                                  16   No. 26.) The Commissioner did not file a response to Plaintiff’s request for fees and the time to

                                  17   do so has run, see Civ. L.R. 7-3(a). After careful consideration of Plaintiff’s motion and the

                                  18   relevant legal authority, the Court GRANTS the motion for attorney’s fees pursuant to Section

                                  19   406(b).

                                  20                                              BACKGROUND

                                  21             This case stems from Plaintiff’s appeal of the SSA’s denial of social security benefits for a

                                  22   combination of mental and physical impairments, including: chronic pain, neuropathy, migraines,

                                  23   anxiety, post-traumatic stress disorder (“PTSD”), insomnia, cervical radiculopathy, sciatica,

                                  24   lumbago, and depression. On July 15, 2019, the Court granted Plaintiff’s motion for summary

                                  25   judgment, denied Defendant’s cross-motion for summary judgment, and remanded for further

                                  26   proceedings. (Dkt. No. 25.) On August 23, 2019, pursuant to the parties’ stipulation, the Court

                                  27   awarded $8,000 in fees to Plaintiff’s counsel under to the Equal Access to Justice Act (“EAJA”),

                                  28   28 U.S.C. § 2412(d). (Dkt. No. 22.)
                                           Case 3:18-cv-03640-JSC Document 27 Filed 12/22/20 Page 2 of 4




                                   1          Following remand, Plaintiff appeared for a further hearing before an Administrative Law

                                   2   Judge who issued a favorable decision finding him disabled. (Dkt. No. 24-2 at ¶ 3.) On

                                   3   November 22, 2020, Plaintiff was notified that he had been awarded disability benefits from

                                   4   September 2013 forward and that he was owed $94,992 in past due benefits from September 2013

                                   5   through June 2020. (Dkt. No. 26-3 at 1, 3.) Social Security has withheld $23,748 from Plaintiff’s

                                   6   past due award for attorney’s fees. (Id. at 2.) Upon notice of the backpay award, Plaintiff’s

                                   7   counsel sent Plaintiff half of the EAJA award: $4,000. (Dkt. No. 26 at 1.)

                                   8          Plaintiff’s counsel thereafter filed the now pending motion for attorney’s fees for work

                                   9   performed in this Court under Section 406(b). (Dkt. No. 26.) Pursuant to Plaintiff and his

                                  10   counsel’s contingency fee agreement for this case, counsel may seek fees up to 25 percent of any

                                  11   past-due benefits awarded to Plaintiff. (Dkt. No. 26-2.) Counsel accordingly requests fees in the

                                  12   amount of $23,748 which represents approximately 25% of Plaintiff’s past-due benefits.
Northern District of California
 United States District Court




                                  13   Plaintiff’s counsel served Plaintiff with a copy of the motion and he has not filed a response

                                  14   commenting on or objecting to the award of fees here. (Dkt. No. 26-1 at ¶ 9.) The Commissioner

                                  15   did not file a response.

                                  16                                         LEGAL STANDARD

                                  17          Section 406(b) provides that “[w]henever a court renders a judgment favorable to a [social

                                  18   security] claimant under this subchapter who was represented before the court by an attorney, the

                                  19   court may determine and allow as part of its judgment a reasonable fee” to claimant’s attorney;

                                  20   such a fee can be no more than 25 percent of the total of past-due benefits awarded to the claimant.

                                  21   42 U.S.C. § 406(b)(1)(A). A court may award such a fee even if the court’s judgment did not

                                  22   immediately result in an award of past-due benefits; where the court has rendered a judgment

                                  23   favorable to a claimant by reversing an earlier determination by an ALJ and remanding for further

                                  24   consideration, the court may calculate the 25 percent fee based upon any past-due benefits

                                  25   awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir. 2009) (en banc).

                                  26          Under Section 406(b), a court must serve “as an independent check” of contingency fee

                                  27   agreements “to assure that they yield reasonable results.” Gisbrecht v. Barnhart, 535 U.S. 789,

                                  28   807 (2002). Section 406(b) “does not displace contingent-fee agreements within the statutory
                                                                                        2
                                          Case 3:18-cv-03640-JSC Document 27 Filed 12/22/20 Page 3 of 4




                                   1   ceiling; instead, [Section] 406(b) instructs courts to review for reasonableness fees yielded by

                                   2   those agreements.” Id. at 808-09. The court’s review of a fee agreement is based on the character

                                   3   of the representation and the results achieved, see Gisbrecht, 535 U.S. at 808, and can include

                                   4   analyzing: whether counsel provided substandard representation; any dilatory conduct by counsel

                                   5   to accumulate additional fees; whether the requested fees are excessively large in relation to the

                                   6   benefits achieved; and the risk counsel assumed by accepting the case. See Crawford, 586 F.3d at

                                   7   1151-52.

                                   8          A court must offset an award of Section 406(b) attorneys’ fees by any award of fees

                                   9   granted under the EAJA. Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec. Admin., 698

                                  10   F.3d 1215, 1218 (9th Cir. 2012).

                                  11                                               ANALYSIS

                                  12          Plaintiff’s counsel has demonstrated that the amount of fees requested is reasonable for the
Northern District of California
 United States District Court




                                  13   services rendered. See Gisbrecht, 535 U.S. at 807. First, while not dispositive, Plaintiff and

                                  14   counsel’s contingency fee agreement is within the 25 percent threshold permitted under Section

                                  15   406(b) as the agreement provides that counsel will not ask for a fee of more than 25 percent of

                                  16   total past-due benefits awarded. (Dkt. No. 26-2.) Second, there is no indication that a reduction of

                                  17   fees is warranted due to any substandard performance by counsel or that counsel delayed these

                                  18   proceedings in an effort to increase the amount of fees awarded. To the contrary, counsel

                                  19   provided substantial work and achieved favorable results for Plaintiff as she succeeded in having

                                  20   the Court remand this matter for further proceedings. Nor is the amount of fees, $23,748,

                                  21   excessive in relation to the past-due benefits award of $94,992. See, e.g., Eckert v. Berryhill, No.

                                  22   15-CV-04461-JCS, 2017 WL 3977379, at *3 (N.D. Cal. Sept. 11, 2017) (awarding $16,566.25 in

                                  23   fees following an award of $66,265 in retroactive benefits); Devigili v. Berryhill, No. 15-CV-

                                  24   02237-SI, 2017 WL 2462194, at *2 (N.D. Cal. June 7, 2017) (awarding $15,278.00 in fees

                                  25   following an award of $76,391.00 in retroactive benefits); Conner v. Colvin, No. 13-CV-03324-

                                  26   KAW, 2016 WL 5673297, at *3 (N.D. Cal. Oct. 3, 2016) (awarding $17,746.00 in fees following

                                  27   an award of $94,987.60 in retroactive benefits). Lastly, the Court finds that Plaintiff’s counsel

                                  28   assumed a substantial risk of not recovering fees when she accepted this case. Plaintiff and counsel
                                                                                         3
                                          Case 3:18-cv-03640-JSC Document 27 Filed 12/22/20 Page 4 of 4




                                   1   entered into the contingency fee agreement prior to the filing of this action. (Dkt. No. 26-2.) At

                                   2   that time, the Agency had completely denied Plaintiff any requested benefits, and counsel could

                                   3   not know that the Court would remand to the Commissioner.

                                   4          Accordingly, the Court finds that the amount of requested fees is reasonable.

                                   5                                            CONCLUSION

                                   6          For the reasons described above, the Court GRANTS Plaintiff’s counsel’s motion for fees.

                                   7   The Commissioner is directed to certify fees under 42 U.S.C. § 406(b) in the amount of $23,748,

                                   8   payable to the Law Offices of Katherine Siegfried. Plaintiff’s counsel is ordered to refund the

                                   9   remainder of the previously awarded EAJA fees, in the amount of $4,000 to Plaintiff.

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: December 22, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
